Citation Nr: 0703961	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for status post suprapubic prostatectomy for 
prostate cancer prior to March 28, 2005.

2.  Entitlement to an initial disability rating in excess of 
60 percent for status post suprapubic prostatectomy for 
prostate cancer since March 28, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana, which granted service connection for 
status post suprapubic prostatectomy for prostate cancer.

The Board remanded the case in May 2005 for additional 
medical development, which has since been accomplished.  The 
case is once again before the Board for review.  

FINDINGS OF FACT

1.  On April 5, 2004, the veteran submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals) in which he indicated 
that he changes his absorbent materials five to seven times 
per day.  

2.  Prior to April 5, 2004, the veteran reported that he 
experienced urinary incontinence which, at best, required him 
to change his absorbent materials three to four times per 
day. 

3.  There is no competent medical evidence that the veteran's 
disability due to status post suprapubic prostatectomy for 
prostate cancer has resulted in renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for status post suprapubic prostatectomy for prostate 
cancer has been met on April 5, 2004, but not earlier.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.115, Diagnostic Code 7527 (2006).

2.  The criteria for a disability rating in excess of 60 
percent for status post suprapubic prostatectomy for prostate 
cancer have not been met since April 5, 2004. 38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.115, 
Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran developed prostate cancer 
due to Agent Orange exposure while serving in the Republic of 
Vietnam and that he underwent a prostatectomy in August 2001.  
As a result, an August 2002 rating decision granted service 
connection for prostate cancer.  The RO initially assigned a 
100 percent disability rating from September 4, 2001 until 
March 1, 2002.  This temporary 100 percent rating is required 
under Diagnostic Code (DC) 7528, which provides that a 100 
percent rating may be assigned for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b.

These criteria also provide that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.

Following this six month period, the RO assigned a 40 percent 
disability rating for this disability based on the veteran's 
complaints of urinary incontinence, effective March 1, 2002.  
During the pendency of this appeal, the RO issued a rating 
decision in February 2006 in which it granted a 60 percent 
disability rating for urinary incontinence.  

However, instead of granting the 60 percent rating back to 
March 1, 2002, the RO assigned an effective date of March 28, 
2005, the date on which the veteran reported increased 
symptoms of urinary incontinence.  

Therefore, two issues are on appeal: (1) entitlement to an 
initial disability rating in excess of 40 percent for status 
post suprapubic prostatectomy for prostate cancer prior to 
March 28, 2005; and (2) entitlement to an initial disability 
rating in excess of 60 percent for status post suprapubic 
prostatectomy for prostate cancer since March 28, 2005.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria provide that the veteran's disability is 
rated based on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

The clinical evidence in this case clearly shows that the 
veteran does not have renal dysfunction.  For instance, VA 
examination reports dated in August 2002 and December 2005 
make no reference to renal dysfunction.  In addition, VA 
outpatient treatment records dated in September 2001 and 
August 2002 note that his blood urea nitrogen bunion (BUN) 
and creatinine levels were normal.  Thus, in the absence of 
renal dysfunction, the veteran's disability will be rated on 
the basis of voiding dysfunction.  Id. 

"Voiding dysfunction" is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  However, since 
neither urinary frequency nor obstructive voiding provides 
for a disability rating in excess of 40 percent, and the 
Board may not provide the veteran different compensable 
evaluations for the same disorder, the Board need only 
consider the criteria for urine leakage.  

Urine leakage contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  A 60 percent rating is assigned when these 
factors require the use of an appliance or absorbent 
materials which must be changed more than four times per day.  
38 C.F.R. § 4.115a.

The RO assigned a 40 percent disability rating based on the 
veteran's statements that he experienced urinary incontinence 
which necessitated changing his absorbent materials three to 
four times a day, thereby meeting the criteria for a 40 
percent disability rating, but not higher.  Simply stated, 
the veteran own statements provide evidence against a higher 
evaluation. 
  
However, in a VA Form 9 submitted on April 5, 2004, the 
veteran explained that his absorbent materials must be 
changed approximately five to seven times a day.  Based on 
this statement alone, the Board finds that the veteran's 
disability meets the criteria for a 60 percent rating on 
April 5, 2004.  Prior to the time, the post-service medical 
record and the veteran's statements, overall, do not indicate 
the standards of a 60 percent evaluation were met.

It is important for the veteran to understand that if he is 
not changing his absorbent materials more than four times a 
day he should immediately report this to the RO.  Periodic 
examinations may be required to confirm this fact, based on 
the post-service medical record at this time. 

In short, the veteran's status post suprapubic prostatectomy 
for prostate cancer meets the criteria for a 60 percent 
disability rating since April 5, 2004, the date on which the 
veteran first reported that he changes his absorbent 
materials five to seven times a day.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 40 percent for this disability prior to April 5, 
2004.  The Board has reviewed numerous VA outpatient 
treatment records; various statements by the veteran, and VA 
examination reports, none of which show that he changed his 
absorbent materials more than four times per day prior to 
April 5, 2004.  The veteran's own statement to the VA would 
support this finding. 
 
Since 60 percent is the maximum disability rating allowed for 
voiding dysfunction, the Board finds no basis to award a 
disability rating in excess of 60 percent since April 5, 
2004.  A review of other diagnostic codes by the undersigned 
fails to provide a basis to grant the veteran an evaluation 
beyond 60 percent. 

Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 60 percent for the veteran's 
status post suprapubic prostatectomy for prostate cancer 
since April 5, 2004.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
this disorder, standing alone, causes marked interference 
with employment or requires frequent hospitalizations or 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated.  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, an October 2001 letter by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board has considered the argument by the veteran's 
representative that he is entitled to a medical examination 
to determine whether he has renal dysfunction.  However, 
since the available medical evidence shows that his renal 
function is normal, a remand would serve no useful purpose 
and only delay the appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

An initial disability rating of 60 percent for status post 
suprapubic prostatectomy for prostate cancer is granted from 
April 5, 2004, but no earlier.

An initial disability rating in excess of 60 percent for 
status post suprapubic prostatectomy for prostate cancer 
since April 5, 2004 is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


